DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of laponite as the anionic particle and polyquaternium-10 as the polymer in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that that the Examiner disclosed the anionic particle and polymer from different references and no undue search burden was demonstrated.  This is not found persuasive because the Examiner has demonstrated that the respective species were known in the prior art for use in similar cosmetic compositions, see also Figura et al. '327 (WO 2014/138327). As discussed in more detail below, Figura et al. '327 discloses a personal care product with both a polymer and an anionic particle.  Regarding the alleged lack of a demonstrated undue search burden, the election of species requirement was made under the unity of invention standard applied to U.S. patent applications filed under 35 U.S.C. 371. See MPEP 1893.03(d). Election requirements of such Applications require demonstrating a lack of unity, but do not require a demonstration of undue search burden. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Status 
Claims 1-8 are pending in the instant application. 

Priority
The instant application is a 371 of PCT/KR2018/007713 filed on 07/06/2018, which claims foreign priority to KR10-2017-0164288 filed on 12/01/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 02/29/2020 and 09/29/2020 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 

Claim Objections
Claims 1, 3 and 8 are objected to because of the following informalities.
Claim 1 recites “immediately improving wrinkle and enhancing elasticity” which appears to lack proper grammar and syntax. Examiner suggests changing “improving wrinkle” to “decreasing wrinkles” or similar. Appropriate correction is required. 
Claim 3 recites unmatched parenthesis "poly(dimethyldiallyl ammonium chloride".  Appropriate correction is required. The Examiner suggests adding a closing parenthesis. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ha et al. '887 (US 5,997,887 A). 
Ha et al. ‘887 teaches a skin care composition which, upon topical application to skin, provides immediate visual improvement of skin appearance (claim1), which includes from about 0.01% to about 2% (claim 1), by weight of the composition, of a charged reflective particulate material wherein the charged reflective particulate material comprises a metal oxide, which may be TiO2 or ZnO, and a coating material, which may 
Regarding instant claim 1, Ha et al. ‘887 teaches a skin care composition which upon topical application to skin provides immediate visual improvement of skin appearance (claim1), which includes a metal oxide, which may be TiO2 or ZnO, and a coating material, which may be quaternium-80 or polyquaternium-7 (claim 1).
Regarding instant claim 2, Ha et al. ‘887 teaches the use of a metal oxide, which may be TiO2 or ZnO (claim1).
Regarding instant claim 3, Ha et al. ‘887 teaches the use of a coating material, which may be quaternium-80 or polyquaternium-7 (claim 1), which are polyquaternium-based polymers.
Regarding instant claim 4, Ha et al. ‘887 expressly teaches the combination of a metal oxide and a coating material (claim1). Ha et al. ‘887 expressly teaches the use of TiO2 or ZnO and polyquaternium-7 together (claim1).
Regarding instant claim 5, Ha et al. ‘887 teaches a metal oxide, which may be TiO2 or ZnO, and a coating material, which may be polyquaternium-7 (claim 1), in combination ranging from about 0.01% to about 2% (claim 1), by weight of the composition. This range, 0.01% -2%, falls into the range of the instant application, 0.01%-20%.
Regarding instant claim 6, Ha et al. ‘887 teaches a metal oxide, which may be TiO2 or ZnO, and a coating material, which may be polyquaternium-7 (claim 1), in combination ranging from about 0.01% to about 2% (claim 1), by weight of the 
Regarding instant claim 7, Ha et al. ‘887 teaches the use of metal oxides TiO2 or ZnO and the coating material polyquaternium-7. TiO2 has a molecular weight of 79.866 g/mol while ZnO has a molecular weight of 81.4 g/mol (weights from PubChem). Polyquaternium-7 has a molecular weight of 232.75 g/mol (weights from PubChem). This means that TiO2 is 0.34 times the weight of polyquaternium-7, and ZnO is 0.35 times the weight of polyquaternium-7, both of which fall within the range of the instant application, 0.01 to 5 times the weight.
Regarding instant claim 8, Ha et al. ‘887 teaches a final pH of about 4 to about 8.5 (claim 15). This range, about 4 to about 8.5, falls within the range of the instant application, pH 3 or more to 9 or less.  
Because claim 15 of Ha et al. ‘887 depends from claim 1, it includes all of the limitations of claim 1. The limitations included in claim 15 therefore anticipate instant claims 1-8. 
This ground of rejection is made over the full scope of the pending claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Figura et al. '327 (WO 2014/138327).

Regarding instant claim 1, Figura et al. ‘327 teaches a foaming personal care product (¶ [0033], [0165]) which can be a cosmetic, that includes anti-wrinkling and anti-aging components (claim 71). This product can include laponite (claim 71) and polyquaternium-10 (claim 66, ¶ [0200]).
Regarding instant claim 2, Figura et al. ‘327 teaches tin oxide (¶ [0213]), titanium dioxide (¶ [0204],[0213]), alumina (¶ 0213]), zinc oxide(¶ [0203]), silicone oxides(¶ [0203]), mica (¶ [0165],[0204],[0211-0213], [0232],), laponite (¶ [00165]), manganese oxides(¶ [0203]), cerium oxides(¶ [0203]), clay (¶ [00165], [0206]), and silicates(¶ [0203]).
Regarding instant claim, 3 Figura et al. ‘327 teaches polyquaternium-based polymers, cationic cellulose polymers, dimethyldiallyl ammonium chloride, vinylpyrrolidone-based polymers, including; polyquaterium-10, polyquaterium-16, polyquaterium-6, polyquaterium-7, polyquaterium-11, polyquaterium-22, polyquaterium-39, polyquaterium-47, polyquaterium-53, and polyquaternium- 24([0199-0202]).
Regarding instant claim 4, Figura et al. ‘327 teaches titanium dioxide (¶ [0204],[0213]), alumina (¶ 0213]), zinc oxide(¶ [0203]), silicone oxides(¶ [0203]), mica (¶ [0165],[0204],[0211-0213], [0232],), laponite (¶ [00165]). Figura et al. ‘327 further teaches polyquaternium-based polymers, cationic cellulose polymers, dimethyldiallyl ammonium chloride, vinylpyrrolidone-based polymers, including; polyquaterium-10, 
Regarding instant claim 5, Figura et al. ‘327 teaches laponite (claim 71, ¶ [0165]) at 0.015% to 25% by weight (¶ [0169]) of the total composition.
Regarding instant claim 6, Figura et al. ‘327 teaches polyquaterium-10 (claim 66, ¶ [0200]) at 0.01% to 10% by weight (¶ [0202]) of the total composition. 
Regarding instant claim 7, Figura et al. ‘327 teaches laponite and polyquaterium-10. Laponite has a molecular weight of 2286.9 g/mol while polyquaterium-10 has a molecular weight of 656.1 g/mol therefore the laponite has a weight 3.485 times the weight of polyquaterium-10 (weights according to PubChem). 3.485 times the weight falls within the range of 0.01 to 5 recited in instant claim 7. 
Regarding instant claim 8, Figura et al. ‘327 teaches a pH of more than 7 (¶ [0221]) which falls within the range of 3 to 9 recited in instant claim 8. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the foaming personal care product with anti-wrinkling and anti-aging qualities to the wrinkled skin of a subject in order to reduce the wrinkles and provide the skin with the appearance of less age. One of ordinary skill in the art would have been motivated to choose from among components which were taught for inclusion in the anti-wrinkling and anti-aging composition by Figura, including laponite and polyquaternium-10. See MPEP 2143(I). One of ordinary skill in the art would have had a reasonable expectation of success because the laponite and polyquaternium-10 are known in the art of cosmetics and personal care products and are being used herein for their established purpose.  
prima facie case of obviousness exists. MPEP 2144.05(I). Figura et al. ‘327 teaches laponite at 0.015% to 25% by weight of the total composition, which overlaps with the instant recitation of 0.01% to 20% by weight. 
This ground of rejection is made specific to Applicants’ elected species. 

Conclusion
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612